DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the office action of 8/25/2021 is acknowledged on 11/07/2021. After careful review of the allowance of the claims, reference that reads on the allowed claims was found and allowance of the claims is withdrawn on 12/21/2021. 

Terminal Disclaimer
The terminal disclaimer filed on 11/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10695684 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Alfaro (US Patent No, 4,986,791).
Regarding claim 1, Alfaro disclose san articulating object comprising: a first body portion (10); a second body portion extending from the first body portion (6), wherein the second body portion has a neutral axis (can be axis just right of longitudinal axis of cable 16), a first cable segment that extends along the second body portion on a first side of the neutral axis and is connected to the second body portion, wherein the first cable segment is of a push-pull cable type (16, Alfaro shows a first cable segment 16 that extends along a second body portion on a first side of the neutral axis. The cable system is a push-pull cable type as the cable can be pushed and pulled by holding onto toggle 18); and a cable drive system (18) that is drivable to pull the first cable segment in a first direction for the first cable segment so as to generate a first moment on the second body portion in a first moment direction, thereby driving articulation of the second body portion in a first articulation direction (head moves downward), and wherein the cable drive system is drivable to push the first cable segment in a second direction for the first cable segment so as to generate a first moment on the second body portion in a second moment direction that is opposite the first moment direction (head moves upwards), thereby driving articulation of the second body portion in a second articulation direction that is opposite the first articulation direction (see Figures 1-2 and column 2 lines 26-53). The head movement of Alfaro simulates the nodding of the head in an up and down motion which are opposite in direction as claimed. Note 

Regarding claim 8, the first body portion includes a torso of a character figure (10) and the second body portion (6) is an appendage of the character figure (the horns extending from the head as shown in Figures 1-2 is considered as appendage).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Alfaro in view of Kisler et al. (US Patent No. 2696056).
Alfaro does not disclose if the device could have a drive system that has rotatable reel on which the cable could wound and unwound. However, using this kind of rotatable reel concept is not new and Kisler is one example of reference that teaches this concept (see Figures 1-3, the pulley assembly 13,14. It can be said that cable can be said as being wound and unwound ). It would have been obvious to one of ordinary skill in the art to substitute the arrangement of the end attachment of the cable 16 of Alfaro with a pully like arrangement as taught by Kisler reference as a known alternative end securing arrangement.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Alfaro in view of Juanita et al. (US Design Patent No. D240941).
Alfaro does not explicitly disclose if the puppet could have an elephant shape. However, a puppet that has an elephant shape is not a new concept and Juanita is one example of reference that teaches the concept (see Figures 1-2). It would have been obvious to one of ordinary skill in the art to substitute the shape of the Alfaro reference with an elephant shape to use a known alternative shape that might be pleasing and exciting to users that love elephants.

Allowable Subject Matter
Claims 3-7 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments of 5/10/2021 with respect to the art rejection and 112 rejections have been fully considered and are persuasive.  
Applicant’s response to the office action of 8/25/2021 is acknowledged on 11/07/2021. After careful review of the allowance of the claims, reference that reads on the allowed claims was found and allowance of the claims is withdrawn on 12/21/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412.  The examiner can normally be reached on Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/NINI F LEGESSE/Primary Examiner, Art Unit 3711